December 13, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                         HERBERT RAY WILSON, Appellant

NO. 14-09-01040-CR                          V.

                          THE STATE OF TEXAS, Appellee


                        ________________________________

       This cause was heard ON REMAND from the United States Supreme Court on
the transcript of the record of the court below. We have inspected the record and find
there was no error in the portion of the judgment finding guilt but there was error in the
punishment phase of the trial.
       The cause is therefore REVERSED and REMANDED for a new trial as to
punishment. The trial court shall commence the new trial as if a finding of guilt had been
returned and proceed to the punishment stage of the trial. We AFFIRM the remainder of
the judgment.
       We further order this decision certified below for observance.